Citation Nr: 0722409	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05- 23 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from October 1948 until August 
1952.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) from a June 2004 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in No. Little Rock, Arkansas.  In February 2007 the Board 
remanded the case for consideration of a May 2004 VA auditory 
examination.  The RO issued a supplemental statement of the 
case (SSOC) in March 2007 denying the veteran's claim for 
bilateral hearing loss.  

FINDING OF FACT

The veteran's currently diagnosed bilateral hearing loss was 
first manifested after active service, and not to a 
compensable degree until many years after service; nor is it 
related to disease or injury or an event in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to notify

Regarding the duty to notify, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a "service 
connection" claim, to include the degree and effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   As such, proper notice should apprise the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the VA satisfied its duty to notify by 
means of the December 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The communication 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Such communication did not inform 
the veteran of the laws pertaining to disability ratings or 
effective dates.  However, because the instant decision 
denies the veteran's hearing loss claim, no rating or 
effective date will be assigned.  As such, there is no 
prejudice to the veteran.  The letter containing the 
appropriate VCAA notice was issued prior to the March 2005 
unfavorable AOJ decision that is the basis of this appeal.  
Therefore the notice is timely satisfying the Pelegrini 
requirements, as well as the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Additionally a 
March 2007 SSOC indicated that all the evidence received was 
considered in the RO's adjudication of this claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the Board finds that VA 
has made reasonable efforts to assist the veteran with 
respect to his claim for benefits.  The claims file contains 
the veteran's service medical records including the 
separation examination.  Also associated with the claims 
folder are the veteran's statements.  Additionally, the 
veteran had a VA auditory examination to aid his claim in May 
2004.  The Board has carefully reviewed the evidence of 
record and has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Therefore, all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with VA's obligations under 
the VCAA.  

Discussion

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  According to the law, service 
connection is warranted if it is shown that a veteran has a 
disability resulting from an injury incurred or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Additionally, where a veteran served 90 days or more during a 
period of war, and an organic disease of the nervous system, 
to include sensorineural hearing loss, becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R.§§ 3.307, 3.309 (2006).

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), organic diseases 
of the nervous system, including sensorineural hearing loss, 
are regarded as chronic diseases.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of bilateral hearing loss within 
the applicable time period, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Regarding the first requirement, that of a current 
disability, the Board notes that 38 C.F.R. § 3.385 defines 
when impaired hearing will be considered a "disability" for 
the purposes of applying the laws administered by VA.  

On the veteran's May 2004 VA audiological examination, his 
pure tone thresholds, in decibels, were as follows:

May 2004


HERTZ



500
1000
2000
3000
4000
LEFT
50
50
50
70
65
RIGHT
45
45
55
40
40

Thus, the puretone thresholds from the May 2004 VA 
examination meet the criteria set under 38 C.F.R. § 3.385 for 
hearing disability bilaterally.  As such, current disability 
is established and the first element of a service connection 
claim has been satisfied.  

With respect to the next requirement of a service connection 
claim, in-service incurrence of an injury or disease, the 
Board acknowledges the veteran's statements in October 2003 
and October 2004 and at his May 2004 VA audiology 
examination, in which he explained that he was exposed to 
gunfire in service and ear protection was never worn.  He 
stated that while stationed as a prison guard he was 
regularly in small arms training and shot gun training for 
riot control.  The veteran stated that while in a Commander 
Carrier group, during the 7 months on land, one day each week 
he would spend at the firing range.  While at sea, he states 
his quarters were below the catapult and his office was near 
5 gun tunnels,  that he was subject to noise from night 
flight operations, and that he was exposed to 5" gun fire.  
The veteran also reported firing 10mm and 20 mm anti-aircraft 
guns for training and 20 gage volt guns along with BARs.  
Moreover, the Board recognizes the veteran's military 
specialty 0316, with a civilian occupational equivalent of 
small arms proof director, as reflected on his DD Form 214.  
Therefore, affording due consideration to the circumstances 
of the veteran's service, as shown by his official military 
records, the Board concedes that the veteran was exposed to 
noise during active service.  See 38 U.S.C.A. § 1154(a).  

While the veteran is deemed to have been exposed to noise 
during service, the evidence of record does not demonstrate 
in-service incurrence of a bilateral hearing loss disability.  
Indeed, the service medical records do not reflect any 
complaints or treatment referable to bilateral hearing loss.  
Additionally, the separation examination indicates a 15 / 15 
whisper test for both the right and left ears.  

As explained above, the service medical records do not 
provide any indication of bilateral hearing loss.  However, 
this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  The Court specifically 
noted that if the audiometric test results at a veteran's 
separation from service do not show a hearing loss disability 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service. Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the currently diagnosed bilateral 
hearing loss is causally related to active service, for the 
reasons discussed below.  

The post-service evidence does not reveal any complaints or 
treatment of bilateral hearing loss until the veteran filed 
his claim in October 2003 and reported to his May 2004 VA 
examination.  The Board notes that in his October 2003 
statement the veteran reported noticing difficulty hearing 
after discharge that required him to sit close to speakers to 
hear what was being said.  However the need to sit close to a 
speaker in a lecture hall or in an office setting is not 
determinative of a hearing disability.  The veteran did not 
provide any additional lay or clinical evidence describing 
his hearing loss over the past 55 years. The Board may, and 
will, consider in its assessment of a service connection 
claim the passage of a lengthy period of time wherein the 
veteran has not complained of the maladies at issue. See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  Therefore, 
in the absence of a demonstration of continuity of 
symptomatology, the May 2004 bilateral hearing disability is 
too remote from the veteran's separation from service in 1952 
to be reasonably related to service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Additionally there is no 
competent evidence of record that causally relates the 
current bilateral hearing loss to active duty.  Rather, the 
VA examiner stated that, due to the absence of additional 
audiometric testing at the time of the veteran's separation 
from service, he could not opine as to the etiology of the 
current hearing loss without resorting to speculation.  
Therefore, a review of the post-service evidence does not 
lead to the conclusion that the currently diagnosed bilateral 
hearing loss is causally related to active service.

The veteran himself believes that his currently diagnosed 
bilateral hearing loss is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

In conclusion, the competent evidence demonstrates that the 
veteran's currently diagnosed bilateral hearing loss is not 
related to active service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


